      Case 1:19-cv-05655-AJN-OTW Document 45 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               10/27/2020



Edward Guillen,

                      Plaintiff,
                                                                        19-cv-5655 (AJN)
               –v–
                                                                             ORDER
City of New York, et al.,

                      Defendants.



ALISON J. NATHAN, District Judge:

       The case management conference scheduled for November 13, 2020, is adjourned to

March 12, 2021, at 3:15 p.m.


       SO ORDERED.


Dated: October 26, 2020                       __________________________________
       New York, New York                              ALISON J. NATHAN
                                                     United States District Judge
